                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION


 KARL CORNELIOUS COTTON,

         Petitioner,
                                                     Case No. 2:16-cv-114
 v.
                                                     HONORABLE PAUL L. MALONEY
 DUNCAN MACLAREN,

       Respondent.
 ____________________________/

                                         JUDGMENT

       In accordance with the Order entered this date:

       IT IS HEREBY ORDERED that Judgment is entered in favor of Respondent and against

Petitioner.




Dated: March 13, 2019                                      /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge
